Title: To George Washington from Brigadier General William Heath, 21 July 1775
From: Heath, William
To: Washington, George



Sir
Camp at Roxbury [Mass.] July 21st 1775

I have the Pleasure to inform your Excellency that Major Vose of my own Regiment; beside⟨s⟩ securing the Barley on Nantasket; yesterday morning Landed on the Light-House Island with Six or Seven Boats, the Light House was set on Fire and the wood work Burnt, the Party brought off Three Casks of Oyl, all the furniture of the Light house, about 50 wt of Gun Powder, a Quantity of Cordage &c. (an Inventory of which will be forwarded to your Excellency;) Some of the Brave men who effected this with their Lives in their Hands, have just now applied to me to know whether it was to be consid⟨ered⟩ as Plunder,

or otherwise; I was not able to detirmine this matter, but told them that I would Lay the matter before your Excellency; I would beg leave to add that these Brave men, were some of them at Grape Island, Deer Island & at Long Island when each of those Islands were Stripped of their Stock &c. I have the Honor to be your Excellency’s most obedient & very Humble Servt

W. Heath

